DETAILED ACTION
1. Claims 1-17 are pending. Claims 5-17 are considered in this Office action. Claims 1-4 are cancelled.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation
3. This application is a continuation application of U.S. application no. 15/272232 filed on September 21, 2016, now U.S. Patent 10430810 (“Parent Application”).  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents). 

Information Disclosure Statement


Double Patenting
5. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

Claim 5 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,430,810 (hereinafter ‘810 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of the instant application would be obvious over claim 1 of the ‘810 patent.

Claim 6 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,430,810 (hereinafter ‘810 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 of the instant application would be obvious over claim 6 of the ‘810 patent.

Claim 7 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,430,810 (hereinafter ‘810 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 7 of the instant application would be obvious over claim 7 of the ‘810 patent.

Claim 8 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,430,810 (hereinafter ‘810 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of the instant application would be obvious over claim 3 of the ‘810 patent.

Claim 9 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2/3 of U.S. Patent No. 10,430,810 (hereinafter ‘810 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of the instant application would be obvious over claim 2/3 of the ‘810 patent.

Claim 10 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,430,810 (hereinafter ‘810 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 10 of the instant application would be obvious over claim 2 of the ‘810 patent. 

Claim 11 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 8 of U.S. Patent No. 10,430,810 (hereinafter ‘810 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 10 of the instant application would be obvious over claims 2 and 8 of the ‘810 patent. 

Claim 12 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,430,810 (hereinafter ‘810 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 12 of the instant application would be obvious over claim 9 of the ‘810 patent.

Claim 13 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,430,810 (hereinafter ‘810 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 of the instant application would be obvious over claim 1 of the ‘810 patent.

Claim 14 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,430,810 (hereinafter ‘810 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 of the instant application would be obvious over claim 3 of the ‘810 patent.

Claim 15 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,430,810 (hereinafter ‘810 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 15 of the instant application would be obvious over claim 4 of the ‘810 patent.

Claim 16 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,430,810 (hereinafter ‘810 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 16 of the instant application would be obvious over claim 5 of the ‘810 patent.

17 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,430,810 (hereinafter ‘810 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 16 of the instant application would be obvious over claim 5 of the ‘810 patent.

            A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

Conclusion
6. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20090307055 A1
Karty; Kevin D.
Assessing Demand for Products and Services
US 20140039975 A1
Hill; Daniel A.
EMOTIONAL MODELING OF A SUBJECT
US 20150004637 A1
Cohen; Adam E. et al.
SYSTEMS AND METHODS FOR IMAGING AT HIGH SPATIAL AND/OR TEMPORAL PRECISION
US 20040015386 A1
Abe, Naoki et al.
System and method for sequential decision making for customer relationship management
US 20170083927 A1
Niedziela; Michelle Murphy et al.
Systems and Methods for Assessing the Marketability of a Product
US 20160310265 A1
Welham; Nathan et al.
BIOENGINEERED VOCAL FOLD MUCOSA FOR FUNCTIONAL VOICE RESTORATION
US 20170293356 A1
Khaderi; Syed Khizer Rahim et al.
Methods and Systems for Obtaining, Analyzing, and Generating Vision Performance Data and Modifying Media Based on the Vision Performance Data
US 20180060279 A1
Barney; Matthew Frank
SYSTEM AND METHOD FOR CREATING A METROLOGICAL/PSYCHOMETRIC INSTRUMENT
US 20180132776 A1
Flickinger; Gregory Charles
SYSTEMS AND METHODS FOR ESTIMATING AND PREDICTING EMOTIONAL STATES AND AFFECTS AND PROVIDING REAL TIME FEEDBACK



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY-MING WANG/Examiner, Art Unit 3683                                                                                                                                                                                                        4/9/2021

/ALAN S MILLER/Primary Examiner, Art Unit 3683